DETAILED ACTION
This Office Action is in response to Applicants Application filed on May 5, 2020.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the cross-reference to related application in paragraph 0001 needs to be updated.  
Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,715,458. Although the claims at issue are claims 1-20 of the present application are broader in scope and thus encompass the subject matter already claimed in allowed U.S.  Patent No. 10,715,458.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Roth et al (hereinafter, “Roth”, U.S. Pat. No. 9,424,429).
As per claim 1, Roth discloses a computer-implemented method, comprising:
receiving a request to  initiate a session on behalf of a user, wherein the request includes user credentials of the user and a resource (col. 2, lines 54-58, col. 12, lines 25-67 and col. 13, lines 1-12; Roth discloses receiving a request by a user with permissions to access a service associated with an account in a resource environment);
determining that the user does not have access to the resource (col. 6, lines 64-67, col. 7, lines 1-22; Roth discloses authenticating a request once the account is verified);
identifying an organization account, wherein the user has a user identity with the organization account (col. 12, lines 60-67: Roth discloses identifying a user associated with an account);
verifying that the user credentials are valid for the organization account based on the user identity (col. 12, lines 60-67; Roth discloses authenticating the user via an account management service);
identifying a resource account that has authorization to access the resource, wherein the resource account is a sub-account of the organization account in an organization hierarchy (col. 11, lines 8-15; Roth discloses identifying accounts in the account management service);
initiating a session on behalf of the user under the sub-account  (col. 2, lines 54-58, and col. 13, lines 1-12; Roth discloses receiving a request by a user with permissions to access a service associated with an account in a resource environment); and 
providing a session token for use within the session under the resource account (col. 7, lines 18-31 and col. 12, lines 25-67; Roth discloses providing a token to access the account).
As per claim 2, Roth further discloses:
receiving a subsequent request to access the resource, wherein the subsequent request includes the session token (col. 9, lines 49-55); 
verifying the subsequent request based on the session token (col. 9, lines 49-55); and
causing the resource to be accessible to the user (col. 9, lines 48-50).
As per claim 3, Roth discloses:
wherein verifying the subsequent request includes determining that a current session matches the session for which the session token is valid (col. 7, lines 18-31).
As per claim 4, Roth further discloses:
storing additional information related to the session (col. 2, lines 54-58); and 
verifying a subsequent request to access the resource based on the additional information (col. 9, lines 49-55).
As per claim 5, Roth discloses:
wherein the additional information includes at least one of a session identifier, a user identifier, the organization account, the resource account, and a version of the organizational hierarchy (col. 12, lines 55-67).
As per claim 6, Roth discloses:
wherein the additional information is stored separately from the session token (col. 12, lines 63-67).
As per claim 7, Roth discloses:
wherein the session token includes the additional information (col. 12, lines 55-67).
As per claim 8, Roth further discloses:
determining that the resource is available (col. 9, lines 49-55); and 
provisioning the resource for the session (col. 9, lines 49-55).
As per claim 11, Roth discloses:
wherein the resource amount one of a number of tasks that to be performed, a period of time that access is required, and a renewal requirement (col. 7, lines 9-11).
As per claims 12 and 18, Roth discloses a computer-implemented method and system, comprising:
receiving a request to initiate a session on behalf of a user, wherein the request includes user credentials of the user and a resource (col. 2, lines 54-58, col. 12, lines 25-67 and col. 13, lines 1-12; Roth discloses receiving a request by a user with permissions to access a service associated with an account in a resource environment);
identifying an organization account, wherein the user has a user identity with the organization account (col. 12, lines 60-67: Roth discloses identifying a user associated with an account);
verifying that the user credentials are valid with the organization account based on the user identity (col. 12, lines 60-67; Roth discloses authenticating the user via an account management service);
identifying a resource account that has access to the resource, wherein the resource account is a sub-account of the organization account (col. 11, lines 8-15; Roth discloses identifying accounts in the account management service);
initiating a session on behalf of the user under the sub-account (col. 2, lines 54-58, and col. 13, lines 1-12; Roth discloses receiving a request by a user with permissions to access a service associated with an account in a resource environment);  
providing a session token for use within the session under the resource account (col. 7, lines 18-31 and col. 12, lines 25-67; Roth discloses providing a token to access the account); 
receiving a subsequent request including the session token and the resource (col. 9, lines 49-55); and 
determining validity of the subsequent request based on the session token (col. 9, lines 49-55).
As per claims 13 and 19, Roth further discloses:
granting access to the resource based on determining that the session token is valid (col. 9, lines 49-55).
As per claims 14 and 20
determining that the session token is invalid (col. 9, lines 49-55); and
causing the subsequent request to be denied (col. 9, lines 49-55).
As per claim 15, Roth further discloses:
sending a notification that the subsequent request to access the resource was denied (col. 12, lines 38-39).
As per claim 16, Roth further discloses:
identifying a resource amount associated with the subsequent request (col. 7, lines 18-31); 
determining that the resource amount is unavailable (col. 7, lines 18-31); and 
causing the subsequent request to be denied (col. 9, lines 49-55).
As per claim 17, Roth further discloses:
determining that the resource is available (col. 7, lines 18-31); and 
provisioning the resource for the session (col. 9, lines 49-55).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Christner.
As per claim 9, Roth discloses the invention substantially as claims discussed above.
However, Roth does not explicitly disclose:
creating a master account corresponding to the hierarchical organization structure; 
organizing a plurality of resource accounts as sub-accounts under the master account in the hierarchical organization structure; and
enabling user identities, associated with a specified organization account, to be attached at one or more points in the hierarchical organization structure and projected into one or more resource accounts for which the specified organization account is a hierarchical ancestor.
Christner discloses system and methods for hierarchical resource permissions and role management in a multi-tenant environment comprising:
creating a master account corresponding to the hierarchical organization structure (paragraphs 0028-0031; Christner discloses a hierarchical tree with levels that includes a directory);
organizing a plurality of resource accounts as sub-accounts under the master account in the hierarchical organization structure (paragraphs 0036-0039; Christner discloses a hierarchical tree that includes parent and child resources in the directory); and
enabling user identities, associated with a specified organization account, to be attached at one or more points in the hierarchical organization structure and projected into one or more resource accounts for which the specified organization account is a hierarchical ancestor (paragraphs 0036-0039; Christner discloses a hierarchical tree that includes a levels of parent and child resources with user identities and permissions roles are associated with either a parent or child resource.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Roth by incorporating a hierarchical tree that includes parent resources and child 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
July 31, 2021